Exhibit 99.1 Mad Catz® Receives a Listing Deficiency Letter From the NYSE MKT SAN DIEGO – January 26, 2017 – Mad Catz Interactive, Inc. (the “Company”) (NYSE MKT: MCZ), today announced that on January 20, 2017, it received notice from the NYSE MKT LLC (the “NYSE MKT”) pursuant to Section 1003(f)(v) of the NYSE MKT’s Company Guide that, due to the Company’s current low selling share price, the Company’s continued listing on the NYSE MKT is contingent upon the Company effecting a share consolidation or otherwise demonstrating a sustained improvement in its share price within the next six months.However, if the Company determines to remedy the non-compliance by taking action that will require shareholder approval, the Company must obtain shareholder approval by no later than its next annual meeting, and implement such action promptly thereafter.During this period, the Company’s Common Stock will continue to be traded on the NYSE MKT, subject to the Company’s compliance with other NYSE MKT listing requirements.The NYSE MKT notification has no impact on the Company’s business operations.
